Case 1:19-cv-03377-LAP Document 51 Filed 09/25/19 Page 1 of 1
Case 1:19-cv-03377-LAP Document 50 Filed 09/25/19 Page 1 of1

LAW OFFICES OF

ARTHUR L. AIDALA 8118-13" AVENUE
MARIANNE E. BERTUNA BROOKLYN, NEW YORK 112298
HON. BARRY KAMINS (RET.) 546 FIFTH AVENUE TEL: (718) 238-9898

JOHN S. ESPOSITO
DoMmIMICK GULLO
. JOSEPH A. BARATTA

NEw YoRK, NY 10036 Fax: (718) 921-3292

AND! M. ARRI : . -
NDREA RIGa : FACSIMILE: (212) 750-8297 JENNIFER CASSANDRA
SENIOR COUNSEL WWW.AIDALALAW.COM PETER W. KOLP
Louls R. AIDALA WILLIAM R. SANTO

JOSEPH P. BARATTA PETER S. THOMAS

September 25, 2019
VIA ECE

Honorable Loretta A. Preska

United States District Court .

Southern District of New York

500 Pearl Street 5
New York, NY 10007-13 2

Re: Giuffre y. Dershowitz, Case No. 19-ev-3377 (LAP)
| Request for Order to file Declaration of Alan Dershowitz and audio transcript
under seal
Dear Judge Preska,

Pursuant to the oral argument hearing held yesterday, September 24, 2019, we will be filing
the Declaration of Alan Dershowitz along with the audio transcript discussed in court. We
respectfully request an order directing defendant to file said documents under seal.

Thank you for your consideration in this regard.

   

 

go 0) Respectfully Submitted,
i TA A . RESKA ‘s/imran H. Ansari
toner STATES “DISTRICT JULGE Tmuran H. Ansari

CC: Counsel for Plaintiff (via ECF)

g
wh

 

 
